This opinion will be unpublished and
                          may not be cited except as provided by
                          Minn. Stat. § 480A.08, subd. 3 (2014).

                                STATE OF MINNESOTA
                                IN COURT OF APPEALS
                                      A16-0023

                                      Carol Z. Lively,
                                         Relator,

                                             vs.

                    Commissioner of Minnesota Department of Health,
                                     Respondent.

                                   Filed August 29, 2016
                                         Affirmed
                                       Reyes, Judge

                            Minnesota Department of Health
                     Health Care Facility IDS: 900384, 03256, 00741

Carol Z. Lively, La Crosse, Wisconsin (pro se relator)

Lori Swanson, Attorney General, Lindsay K. Strauss, Assistant Attorney General, St. Paul,
Minnesota (for respondent)

       Considered and decided by Bratvold, Presiding Judge; Halbrooks, Judge; and

Reyes, Judge.

                         UNPUBLISHED OPINION

REYES, Judge

       Relator appeals an order by respondent disqualifying her from direct-contact work

in licensed facilities, arguing that respondent erred by treating her stay of adjudication as

a disqualifying conviction and by failing to properly consider mitigating circumstances to

set aside her disqualification. Because we conclude that respondent properly considered